Title: From Thomas Boylston Adams to John Adams, 21 August 1820
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear John.
					Quincy 21st: August 1820.
				
				There is in Boston, a Lemmon-tree of a peculiar kind, called the Sweet Lemmon, Sent to your Grandfather, by a gentleman from Malaga—and I expect it will be in the custody of our friend Mr J H Foster, by Tomorrow. Your Grandfather is desirous of presenting this plant to the Botanical garden, in Cambridge, and wishes you to call on Mr: Peck the Professor, with his compliments, tendering the Tree to his acceptance, and he will perhaps indicate some mode of conveyance for it to Cambridge, from Mr Foster’s house in Pond-Street.Be so good as to write me the result of your interview with Mr Peck, and with love to your Brother George, believe me truly / Your Unckle
				
					Thomas B Adams
				
				
			